Citation Nr: 1510260	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  15-05 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the April 3, 1989, decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for posttraumatic stress disorder (PTSD).  

(The motion is raised as part of an appeal for an earlier effective date for service connection for PTSD.  The issue of an earlier effective date is the subject of a separate Board decision also being issued at this time.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.

The moving party seeks revision or reversal of the April 1989 Board decision that denied service connection for PTSD.

As this motion is part of a pending appeal, it is ripe for disposition under the same docket number of the underlying appeal for an earlier effective date for service connection for PTSD.  38 C.F.R. § 20.1405(a).

The Veteran was afforded a November 2013 Board videoconference hearing before the undersigned.  A hearing transcript is of record. 


FINDINGS OF FACT

1. In an April 3, 1989 decision, the Board denied entitlement to service connection for PTSD.

2. The April 3, 1989 Board decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.





CONCLUSION OF LAW

The April 3, 1989 Board decision denying entitlement to service connection for PTSD does not contain clear and unmistakable error. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants under VCAA do not apply to claims alleging CUE.  Parker v. Principi, 15 Vet. App. 407 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, no discussion of VCAA is necessary.

In June 1985, the RO denied service connection for a nervous disorder.  The Veteran filed an August 1985 notice of disagreement with this rating decision.  The RO responded by issuing a September 1985 statement of the case, which recharacterized the issue as service connection for PTSD.  The Veteran perfected his appeal by submitting a September 1985 VA Form 9.  In June 1987, the Board remanded the appeal for additional development.  The RO issued a March 1988 supplemental statement of the case.  In April 1989, the Board denied service connection for PTSD.  

The Veteran attempted to file a motion for reconsideration in April 1989.  In November 1989, he was notified about the specific requirements to file a valid motion for reconsideration via his congressman.  (See also August 1991 Board report of contact).  

The Veteran filed a motion for reconsideration in October 1991, which was denied within the same month.  

The Veteran filed a notice of appeal with the U.S. Court of Appeals for Veterans Claims (Court).  In June 1992, the Court dismissed the Veteran's appeal for lack of jurisdiction.  Pub. L. No. 100-678, § 402 (1988).  
Consequently, the April 1989 Board decision denying service connection for PTSD is final and may only be subject to revision on the basis of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  See 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

To establish CUE, the appellant must show: (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  See Bouton v. Peake, 23 Vet. App. 70, 71 (2008); Grover v. West, 12 Vet. App. 109, 112 (1999); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, 3 Vet. App. at 313-14.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE. See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

A mere disagreement with how the facts were weighed or evaluated is not enough to substantiate a CUE motion.  Damrel, 6 Vet. App. at 245; see also Crippen v. Brown, 9 Vet. App. 412 (1996)(finding that the claimant cannot simply requesting that the Board reweigh or reevaluate the evidence is not a valid claim of CUE).  The following situations do not constitute CUE: (1) a new medical diagnosis that corrects an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and/or (4) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).

The Board has an obligation to read pro se CUE filings in a liberal manner.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Comer v. Peake, 552 F.3d 1362, 1368 (Fed. Cir. 2009).  

Review of the April 1989 Board decision reflects that the appeal was denied because the evidence weighed against a current PTSD diagnosis.  It noted that some medical evidence suggested a current PTSD diagnosis.  However, it found the January 1986 and February 1988 VA Medical Center (VAMC) hospitalization reports weighing against a current PTSD diagnosis more persuasive.  It explained that these reports were more persuasive due to the extended clinical observations involving in making the determinations. 

In his September 2010 notice of disagreement, the Veteran asserted that the evidence after March 31, 1986 should not have been considered.  

In December 2010, the Veteran reported that at an October 17, 1985 RO hearing he had presented medical evidence of a current PTSD diagnosis.  VA did not consider this evidence.  He asserted his November 1985 VA request for observation and evaluation was for determination of the level of disability, rather than establishing a disability.  

In March 2011, the Veteran cited medical reports from November 22 and 26, 1982 showing a current PTSD diagnosis.  

In June 2011, the Veteran asserted that the April 1988 substantive appeal contained evidence substantiating a CUE motion with respect to the April 1989 Board decision.  (In the April 1988 substantive appeal, the Veteran argues that the RO incorrectly reported that the Veteran was a patient at the North Little Rock PTSD Center).  

In his January 2013 substantive appeal, the Veteran asserted that the failure to consider medical records submitted at the October 1985 RO hearing was CUE.  

At the November 2013 Board videoconference hearing, the Veteran reported that he was diagnosed with PTSD in July 1985 after being hospitalized at the Alexandria VAMC.  He presented such medical records at an October 1985 RO hearing.  He was then sent to the Shreveport VAMC for evaluation where he was diagnosed with other psychiatric disorders and not PTSD.  He was then referred to the North Little Rock PTSD center for another PTSD evaluation.  However, he was evaluated at the Little Rock VAMC (John L. McClellan Hospital) and informed that he was not qualified to attend the North Little Rock PTSD center.  The RO cited a report from the North Little Rock PTSD center that he did not currently have PTSD.  This report was also used in the April 1989 Board decision.  He believed the 1985 PTSD diagnosis was sufficient to substantiate the service connection claim and he should not have been sent for further evaluation.  He also contended that the erroneous report that he was treated at the North Little Rock PTSD center was CUE.  

In January 2015, the Veteran submitted a January 1987 VA medical certificate reflecting a PTSD diagnosis.  He also submitted a June 1981 medical record from the VAMC Alexandria reflecting diagnoses of sleep disturbance, anxiety, and PTSD.    

Upon review, the Board finds that the CUE assertions presented by the Veteran are tantamount to disagreement with how the facts were weighed and evaluated in the April 1989 Board decision in light of the law and regulations in effect at that time.  Damrel, 6 Vet. App. at 245; see also Crippen, 9 Vet. App. at 412; 38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2014).  The April 1989 Board decision acknowledges that some of the medical records suggested a PTSD diagnosis, but found the most probative evidence to weigh against a current diagnosis.  Any general assertion that the Board failed to properly consider other medical records showing a PTSD diagnosis merely disputes how the Board weighed the evidence.  See id.

The Board notes the Veteran's contention that he submitted medical records showing a PTSD diagnosis at the October 1985 RO hearing, but these records were not considered.  Review of the claims folder plainly shows a June/July 1985 VAMC Alexandria hospitalization report with a PTSD diagnosis is of record.  The hospitalization report even has a date stamp which is the date of the October 1985 RO hearing.  The April 1989 Board decision notes the June 1985 hospitalization reflecting a PTSD diagnosis in its evidentiary discussion.  Again, this contention is disputing how the Board weighed the evidence.  See id.    

The Veteran also contends CUE insofar as the RO misrepresented the source of his February 1988 VA PTSD evaluation.  In this instance, the Veteran's dispute as to the source of the report is akin to disputing how the Board weighed the evidence.  See id.  Review of the record includes a February 1988 hospital summary from the Little Rock VAMC finding that PTSD is not present.  The Veteran asserts that the RO erroneously reported that he was evaluated by the North Little Rock PTSD center in the March 1988 supplemental statement of the case.  The April 1989 Board decision refers to "Veterans Administration Hospital" as the source of the February 1988 observation and evaluation report.  It is clear from the April 1989 Board decision that particular weight was not given to the specific location of the VA facility producing the February 1988 evaluation report.  Rather, probative value was based on the duration of the observation and the clinical findings in the report.  A recharacterization of the source from the "Veterans Administration Hospital" to the Little Rock VAMC would certainly not produce a manifestly different outcome.  

For the above stated reasons, the April 3, 1989 Board decision does not contain CUE, and the motion must be denied.  


ORDER

Clear and unmistakable error (CUE) is not found in the April 3, 1989, decision of the Board of Veterans' Appeals (Board), which denied entitlement to service connection for PTSD; the motion is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


